     Case 2:20-bk-15381-SK        Doc 34 Filed 09/02/20 Entered 09/02/20 18:31:16                Desc
                                   Main Document    Page 1 of 8


 1   Vahe Khojayan (SBN 261996)
 2
     KG LAW
     1010 N. Central Ave., Suite 450
 3   Glendale, CA 91202
     Tel: (818) 245-1340
 4
     Fax: (818) 245-1341
 5   vahe@lawyer.com

 6   Attorneys for debtor
     ANAHIT HARUTYUNYAN
 7

 8                       UNITED STATES BANKRUPTCY COURT
                CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
 9
                                                    Case Number: 2:20-bk-15381-SK
10
     In re:
11                                                  Chapter 13

12     ANAHIT HARUTYUNYAN                           DEBTOR’S EVIDENTIARY
                                                    OBJECTIONS TO DECLARATION OF
13
                          Debtor-in possession      GRACHUY ARUTYUNYAN, AND
14                                                  EXHIBITS ATTACHED THERETO

15                                                  Confirmation Hearing
                                                    Date: September 10, 2020
16
                                                    Time: 10:00AM
17                                                  Place: Courtroom 1575, 255 E. Temple
                                                           Street, Los Angeles, CA 90012
18

19

20

21
              TO THE HONORABLE SANDRA KLEIN, UNITED STATES BANKRUPTCY
22
     JUDGE, CHAPTER 13 TRUSTEE, AND ALL PARTIES IN INTEREST:
23
              Debtor ANAHIT HARUTYUNYAN, hereby submits the following evidentiary
24   objections to the declaration of Grachuy Arutyunyan, filed in support of the Objection to
25   Confirmation of Chapter 13 Plan replies to the objections to Confirmation of Debtor’s Chapter
26   13 Plan of Reorganization [Docket No. 17]. These evidentiary objections are filed
27   contemporaneously with the Debtor’s Reply to the Objections to the Confirmation of Chapter 13

28   Plan.
                                                     1


         DEBTOR’S EVIDENTIARY OBJECTIONS TO DECLARATION OF GRACHUY
                ARUTYUNYAN, AND EXHIBITS ATTACHED THERETO
     Case 2:20-bk-15381-SK          Doc 34 Filed 09/02/20 Entered 09/02/20 18:31:16             Desc
                                     Main Document    Page 2 of 8


 1

 2
     No.    Statement                                                 Objection and FRE
 3   1.     Paragraph 3: “The Debtor had several offers but they      Lack of foundation, Lack

 4          cancelled the sales.”                                     of personal knowledge.
                                                                      Fed.R.Evid. §§601, 602.
 5
     2.     Paragraph 3: “They told their realtor that they had a     Lack of foundation, Lack
 6
            relative from Russia who was going to send them           of personal knowledge.
 7
            money to allow them to keep the Property.”                Fed.R.Evid. §§ 601, 602,
 8
                                                                      Hearsay, no exceptions.
 9
                                                                      Fed.R.Evid. §§ 801, 802
10
     3.     Paragraph 3: “They relisted the Property in September     Lack of foundation, Lack
11          of 2019 with the same real estate agent and received an   of personal knowledge.
12          offer of $910,000 in February of 2020, which they         Fed.R.Evid. §§ 601, 602
13          accepted.
14   4.     Paragraph 3: “Escrow opened and everything was            Lack of foundation, Lack

15          proceeding smoothly and I was going to recover my         of personal knowledge,
            investment.”                                              Fed.R.Evid. §§ 601, 602.
16
                                                                      Improper legal argument
17
                                                                      and conclusion.
18
     5.     Paragraph 3: “”However, yet again, Debtor abruptly        Lack of foundation, Lack
19
            cancelled escrow.”                                        of personal knowledge,
20
                                                                      Fed.R.Evid. §§ 601, 602.
21                                                                    Improper legal argument
22                                                                    and conclusion.
23   6.     Paragraph 4. “Debtor’s value of the Property at           Lack of foundation, Lack
24          $600,000 is completely false.”                            of personal knowledge,

25                                                                    Fed.R.Evid. §§ 601, 602.

26
                                                                      Improper expert opinion by
                                                                      a law witness. Fed. R. Evid
27

28
                                                    2


          DEBTOR’S EVIDENTIARY OBJECTIONS TO DECLARATION OF GRACHUY
                 ARUTYUNYAN, AND EXHIBITS ATTACHED THERETO
     Case 2:20-bk-15381-SK        Doc 34 Filed 09/02/20 Entered 09/02/20 18:31:16                 Desc
                                   Main Document    Page 3 of 8


 1                                                                     §§ 701, 702
 2   7.     Paragraph 4. “She is intentionally listing this value in   Lack of foundation, Lack
 3          order to avoid my lien and Mr. Karapetyan’s lien (the      of personal knowledge,
 4          3rd lienholder).”                                          Fed.R.Evid. §§ 601, 602.
 5   8.     Paragraph 5. “The Property’s fair market value as of       Lack of foundation, Lack

 6
            the petition date is above $900,000.”                      of personal knowledge,
                                                                       Fed.R.Evid. §§ 601, 602.
 7
                                                                       Improper expert opinion by
 8
                                                                       a law witness. Fed. R. Evid
 9
                                                                       §§ 701, 702.
10
     9.     Exhibit B.                                                 Unauthenticated writing.
11
                                                                       Fed. R. Evid. § 901.
12                                                                     Hearsay, no exceptions.
13                                                                     Fed. R. Evid. § 802.
14   10.    Paragraph 6: “The sales comparables show that in less      Lack of foundation, Lack
15          than a 1 mile radius, between May 22, 2020 to July 17,     of personal knowledge,

16          2020, the value of the homes sold ranged $885,000 to       Fed.R.Evid. § 602.

17
            $1,150,000. That is an average $476 per square foot.       Improper expert opinion by
            This Property is 2,250 square feet, which would easily     a law witness. Fed. R. Evid
18
            place the Property at $1,071,000.                          §701, Relies on Hearsay,
19
                                                                       Fed. R. Evid. § 802.
20
     11.    Exhibit C                                                  Unauthenticated writing.
21
                                                                       Fed. R. Evid. § 901.
22
     12.    Paragraph 7. “Based on these images and the interior, it Lack of foundation, Lack
23          is absolutely impossible to conclude that this Property    of personal knowledge,
24          is worth $600,000.”                                        Fed.R.Evid. §§ 601, 602.
25                                                                     Improper expert opinion by
26                                                                     a law witness. Fed. R. Evid

27                                                                     §701, 702

28
                                                     3


          DEBTOR’S EVIDENTIARY OBJECTIONS TO DECLARATION OF GRACHUY
                 ARUTYUNYAN, AND EXHIBITS ATTACHED THERETO
     Case 2:20-bk-15381-SK         Doc 34 Filed 09/02/20 Entered 09/02/20 18:31:16                Desc
                                    Main Document    Page 4 of 8


 1   13.     Paragraph 8. “On the same block, the homes sold           Lack of foundation, Lack
 2           average $800,000 and up to $1,100,000.”                   of personal knowledge,
 3                                                                     Fed.R.Evid. §§ 601, 602.
 4   14.     Exhibit D.                                                Unauthenticated writing.
 5                                                                     Fed. R. Evid. § 901.

 6
                                                                       Hearsay, no exceptions.
                                                                       Fed. R. Evid. §§ 801, 802.
 7
     15.     Paragraph 9: “Debtor had listed the Property and          Lack of foundation, Lack
 8
             withdrew the listing in an attempt to defraud me          of personal knowledge,
 9
             and Mr. Karapetyan, the third lienholder.”                Fed.R.Evid. §§ 601, 602.
10
                                                                       Improper legal argument
11
                                                                       and conclusion.
12   16.     Exhibit E                                                 Unauthenticated writing.
13                                                                     Fed. R. Evid. § 901.
14                                                                     Hearsay, no exceptions.
15                                                                     Fed. R. Evid. §§ 801, 802.

16   17.     Exhibit F.                                                Unauthenticated writing.

17
                                                                       Fed. R. Evid. § 901.
                                                                       Hearsay, no exceptions.
18
                                                                       Fed. R. Evid. §§ 801, 802.
19
     18.     Paragraph 10. “This report, dated July 29, 2020, shows    Lack of foundation, Lack
20
             there are three active listings in one mile radius with   of personal knowledge,
21
             average sale prices of $1,080,667.”                       Fed.R.Evid. §§ 601, 602.
22
                                                                       Improper expert opinion by
23                                                                     a law witness. Fed. R. Evid
24                                                                     §701.
25   19.     Exhibit G                                                 Unauthenticated writing.
26                                                                     Fed. R. Evid. § 901.

27                                                                     Hearsay, no exceptions.

28
                                                      4


           DEBTOR’S EVIDENTIARY OBJECTIONS TO DECLARATION OF GRACHUY
                  ARUTYUNYAN, AND EXHIBITS ATTACHED THERETO
     Case 2:20-bk-15381-SK         Doc 34 Filed 09/02/20 Entered 09/02/20 18:31:16                Desc
                                    Main Document    Page 5 of 8


 1                                                                     Fed. R. Evid. §§ 801, 802.
 2   20.     Paragraph 11: “In this correspondence, Mr. Karapetyan Double Hearsay, no
 3           states that he had advised the Debtor and her husband,    exceptions. Fed. R. Evid.
 4           Borik Babayan, to sell the Property.”                     §§ 801, 802.
 5                                                                     Unauthenticated writing.

 6
                                                                       Fed. R. Evid. § 901,
                                                                       Lack of foundation, Lack
 7
                                                                       of personal knowledge,
 8
                                                                       Fed.R.Evid. §§ 601, 602.
 9
     21.     Paragraph 11: “Debtor’s husband told Mr. Karapetyan       Double Hearsay, no
10
             that “they don’t have any intention to sell the           exceptions. Fed. R. Evid.
11
             [Property] even though it might sell for over             §§ 801, 802.
12           $900.000.””                                               Unauthenticated writing.
13                                                                     Fed. R. Evid. § 901,
14                                                                     Lack of foundation, Lack
15                                                                     of personal knowledge,

16
                                                                       Fed.R.Evid. §§ 601, 602.
     22.     Paragraph 11: “The realtor listed the Property and has    Hearsay, no exceptions.
17
             an offer for $900,000 but the Debtor and her husband      Fed. R. Evid. §§ 801, 802.
18
             rejected the offer in bad faith.”                         Lack of foundation, Lack
19
                                                                       of personal knowledge,
20
                                                                       Fed.R.Evid. §§ 601, 602.
21
                                                                       Improper legal argument
22                                                                     and conclusion.
23   23.     Exhibit H.                                                Unauthenticated writing.
24                                                                     Fed. R. Evid. § 901.
25                                                                     Hearsay, no exceptions.

26                                                                     Fed. R. Evid. §§ 801, 802.

27
     24.     Paragraph 12: “In this sales comparable report it shows   Lack of foundation, Lack

28
                                                      5


           DEBTOR’S EVIDENTIARY OBJECTIONS TO DECLARATION OF GRACHUY
                  ARUTYUNYAN, AND EXHIBITS ATTACHED THERETO
     Case 2:20-bk-15381-SK         Doc 34 Filed 09/02/20 Entered 09/02/20 18:31:16               Desc
                                    Main Document    Page 6 of 8


 1           that based on the average sales comparables in these      of personal knowledge,
 2           figures – the Property is worth $991,045.”                Fed.R.Evid. §§ 601, 602.
 3                                                                     Improper expert opinion by
 4                                                                     a law witness. Fed. R. Evid

 5                                                                     §701.

 6
     25.     Paragraph 13: “In fact, in February 2020, Debtor          Lack of foundation, Lack
             accepted an offer for $910,000 from a buyer and           of personal knowledge,
 7
             escrow was opened.”                                       Fed.R.Evid. §§ 601, 602.
 8
     26.     Paragraph 13: “But, the Debtor abruptly rescinded the     Lack of foundation, Lack
 9
             agreement claiming that they had a family member          of personal knowledge,
10
             from Russia who was willing to send them money to         Fed.R.Evid. §§ 601, 602.
11
             cure arrears and allow them to keep the Property.”        Improper legal argument.
12   27.     Paragraph 14: “What the Debtor is really attempting to    Lack of foundation, Lack
13           do is delay the process far enough so                     of personal knowledge,
14           she can short-sale the Property to a related family       Fed.R.Evid. §§ 601, 602.
15           member.”                                                  Improper legal argument

16                                                                     and conclusion.

17

18

19

20
     Dated: 09/02/2020                            By: __________________________
                                                          Vahe Khojayan
21
                                                          Counsel for Debtor in Possession
22

23

24

25

26

27

28
                                                     6


           DEBTOR’S EVIDENTIARY OBJECTIONS TO DECLARATION OF GRACHUY
                  ARUTYUNYAN, AND EXHIBITS ATTACHED THERETO
     Case 2:20-bk-15381-SK                Doc 34 Filed 09/02/20 Entered 09/02/20 18:31:16                               Desc
                                           Main Document    Page 7 of 8


 1                                    PROOF OF SERVICE OF DOCUMENT
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 2   1010 N. Central Ave, Ste 450
     Glendale, CA 91202
 3
     A true and correct copy of the foregoing document described as Evidentiary Objections will be served or was
 4   served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
     indicated below:
 5
      I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF") - Pursuant to controlling
 6
     General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing document will be served by the court via NEF
     and hyperlink to the document. On 09/02/2020 , I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive
     NEF transmission at the email address(es) indicated below:
 8
     Joseph C Delmotte on behalf of Creditor Fifth Third Bank, National Association
 9   ecfcacb@aldridgepite.com, JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com
     Joseph C Delmotte on behalf of Interested Party Courtesy NEF
10   ecfcacb@aldridgepite.com, JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com
     Kathy A Dockery (TR)
     EFiling@LATrustee.com
11
     Sevan Gorginian on behalf of Creditor Grachuy Arutyunyan
     sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
12   Vahe Khojayan on behalf of Debtor Anahit Harutyunyan
     vahe@kglawapc.com
13   United States Trustee (LA)
     ustpregion16.la.ecf@usdoj.gov
14
            Service information continued on attached page
15
     II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served):
     On 09/02/2020 , I served the following person(s) and/or entity(ies) at the last known address(es) in this
16
     bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
     United States Mail, first class, postage prepaid, and/or with an overnight mail service addressed as follows. Listing
17   the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
     document is filed.
18

19      Service information continued on attached page

20   III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each
     person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on        , I served the following person(s)
21   and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
     transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the
     judge will be completed no later than 24 hours after the document is filed.
22

23      Service information continued on attached page

24
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
25   correct.

26
     09/02/2020                 Menua Yesayan                                        /s/ Menua Yesayan
27   Date                       Type Name                                            Signature

28
                                                                 7


            DEBTOR’S EVIDENTIARY OBJECTIONS TO DECLARATION OF GRACHUY
                   ARUTYUNYAN, AND EXHIBITS ATTACHED THERETO
     Case 2:20-bk-15381-SK        Doc 34 Filed 09/02/20 Entered 09/02/20 18:31:16             Desc
                                   Main Document    Page 8 of 8


 1

 2
     Bank of America                                JPMorgan Chase Bank, N.A.
     4909 Savarese Circle                           s/b/m/t Chase Bank USA, N.A.
 3   Fl1-908-01-50                                  c/o Robertson, Anschutz & Schneid, P.L.
     Tampa, FL 33634                                6409 Congress Avenue, Suite 100
 4
                                                    Boca Raton, FL 33487
 5   Chase Card Services
     Attn: Bankruptcy                               Bank of America, N.A.
 6   Po Box 15298                                   P O Box 982284
     Wilmington, DE 19850                           El Paso, TX 79998-2238
 7

 8   Masis Karapetyan, Naira Khachatryan
     1006 E. Angeleno Ave.,
 9   Burbank, CA 91501
10
     Nordstrom FSB
11   Attn: Bankruptcy
     Po Box 6555
12   Englewood, CO 80155
13
     Resurgent Capital Services
14   Attn: Bankruptcy
     Pob 10497
15   Greenville, SC 29603
16
     Volkswagen Credit, Inc
17   Attn: VW Credit Inc.
     Po Box 9013
18   Addison TX 75001
19
     LVNV Funding, LLC
20   Resurgent Capital Services
     PO Box 10587
21
     Greenville, SC 29603-0587
22

23

24

25

26

27

28
                                                8


        DEBTOR’S EVIDENTIARY OBJECTIONS TO DECLARATION OF GRACHUY
               ARUTYUNYAN, AND EXHIBITS ATTACHED THERETO
